DETAILED ACTION
In application filed on 05/31/2019, Claims 1-2 and 6-36 are pending. Claims 1-2 and 6-22 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 23-36 directed to inventions non-elected without traverse.  Accordingly, claim 23-36 been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2019, 03/31/2020 and 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments, see Page 7, filed on 01/10/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-4 and 18-19 have been fully considered and are persuasive. 


Reasons for Allowance
Claims 1-2 and 6-22 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-2 and 6-22 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Battrell et al. (US20100112723A1) teaches a microfluidic device (Abstract, Fig. 9, ref. 900) comprising a reagent-dispensing unit (Para 0186, Fig. 9, ref. 1007), wherein the reagent dispensing unit (Para 0186, Fig. 9, ref. 1007) comprises:
a plurality of reagent pouches (Para 0086, referred to as reagent pouches or blister packs)  each comprising one or more reagents (Para 0086, referred to as reagents) and a sealing layer (Para 0086, referred to as  sealing around the edges or frangible seals)
at least one fluidic well (Para 0108, referred to as inlets; Fig. 1A, refs. 3 and 4) comprising an inlet conduit (Para 0108, referred to as intake channels; Fig. 1A, refs. 1 and 2),

at least one sharp object or protrusion (Para 0086, ‘"sharp" such as a metal chevron or plastic spike’) configured to rupture the frangible sealing layer and deliver the one or more reagents into the microfluidic device when an actuation force is applied to a reagent pouch ( Para 0086). 
However, Battrell et al. (US20100112723A1) does not teach or fairly suggests the combination and steps of the limitation:
at least one plunger,
wherein at least one pouch of said plurality reagent pouches comprises at least two reagents comprising an aqueous reagent and a non-aqueous immiscible reagent packaged together in a single reagent pouch.

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797